United States Securities and Exchange Commission Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-01920_ (Exact name of registrant as specified in charter) Stralem Fund (Address of principal executive offices) (Zip code) 645 Madison Ave, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 888-8123 Date of fiscal year end: October 31, 2007 Date of reporting period: July 31, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. · Stralem Equity Fund Item 2. Controls and Procedures. (a) The registrant’s principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures(as defined in Rule 30a-3 (c) under the Investment Company Act of 1940 (17 CPR 270.30a-3 (c)) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph. (b) There were no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3. Exhibits. Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Stralem Fund By (Signature and Title)* /s/ Philippe E. Baumann Philippe E. Baumann President Date 8/16/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Hirschel B. Abelson Hirschel B. Abelson Treasurer Date 8/16/2007 CERTIFICATION I, Philippe E. Baumann, certify that: 1. I have reviewed this report on Form N-Q of Stralem Fund; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date: 8/16/2007 /s/ Philippe E. Baumann Signature -Philippe E Baumann President CERTIFICATION I, Hirschel B. Abelson, certify that: 1. I have reviewed this report on Form N-Q of Stralem Fund; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date: 8/16/2007 /s/ Hirschel B. Abelson Signature -Hirschel B. Abelson Treasurer STRALEM EQUITY FUND PORTFOLIO OF INVESTMENTS IN SECURITIES July 31, 2007 (unaudited) Number of Shares/Face Value Fair Value Common stocks (95.51%): Aerospace & Defense (3.67%): 46,300 L-3 Communications Holdings, Inc $4,517,028 Biotechnology (2.31%): *53,000 Amgen Inc. 2,848,220 Communications Equipment (2.64%): *112,700 Cisco Systems Inc. 3,258,157 Construction & Farm Machinery (3.93%): 61,400 Caterpillar Inc 4,838,320 Diversified Chemicals (3.57%): 64,000 Eastman Chemical Co 4,404,480 Electric Utilities (13.13%): 234,300 Duke Energy Corp 3,990,129 99,900 Pinnacle West Capital Corp. 3,744,252 94,000 Progress Energy, Inc 4,104,040 128,900 Southern Co. 4,336,196 Electrical Components & Equipment (3.48%): 91,000 Emerson Electric Co 4,283,370 Health Care Equipment (2.33%): 30,000 Medtronic Inc 1,520,100 17,400 Zimmer Holdings Inc 1,353,024 Household Appliances (3.42%): 41,300 Whirlpool Corp 4,217,143 Industrial Machinery (6.97%): 55,000 Danaher Corp 4,107,400 89,100 Ingersoll-Rand Co Ltd 4,483,512 Integrated Oil & Gas (7.27%): 53,600 Chevron Corp. 4,569,936 77,300 Occidental Petroleum Corp 4,384,456 Integrated Telecommunication Services (3.84%): 110,900 Verizon Communication Inc. 4,726,558 Managed Health Care (2.85%): 72,600 UnitedHealth Group, Inc 3,516,018 Multi-Line Insurance (6.42%): 58,500 American International Group, Inc 3,754,530 87,500 Loews Corporation 4,147,500 Multi-Utilities (3.38%): 95,300 Consolidated Edison, Inc 4,162,704 Oil
